DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Claim 1 recites a wearable light emitting apparatus for eyebrow growths that includes a main irradiation body, having two light emitting components, a fastening headband, and one circumferential light-shielding lining. Claim 1 further recites this light emitting apparatus is tightly fitted onto the head via the fastening headband, while the circumferential light-shielding body is deformed elastically, with an extension portion contacting a root of nose of the user, to entirely shield light emitted from the two lighting components to only emit the light on the two eyebrow-growing zones. 
The closest prior art of record is Blanche in view of Dar (cited on previous office action). Blanche in view of Dar discloses a wearable light emitting apparatus for eyebrow growth. However, the previous references, as well as other references generally reviewed by the examiner, do not disclose an eyebrow-growing lighting device that includes a single light-shield lining in combination with an extension that contacts the root of the nose to prevent the light from reaching the eye(s) of the person wearing the device.  Therefore, the combination of claimed limitations is neither anticipated nor made obvious in view of the prior art of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANA SAHAND whose telephone number is (571)272-6842.  The examiner can normally be reached on M-Th 8:30 am -5:30 pm; F 9 am-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANA SAHAND/Examiner, Art Unit 3792                                                                                                                                                                                                        

/Jennifer Pitrak McDonald/Supervisory Patent Examiner, Art Unit 3792